I25t-W
                                         ELECTRONIC RECORD


COA#       10-13-00163-CR                                   OFFENSE:      Poss of a Controlled Substance


           Jamall Riddan Kennedy v. The State of
STYLE:     Texas                                            COUNTY:       McLennan


TRIAL COURT:              54th District Court                                                  MOTION

TRIAL COURTS:             2012-722-C2                           FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Matt Johnson                     DATE:
DISPOSITION:       AFFIRMED                                     JUDGE:        Davis




DATE:        August 14, 2014

JUSTICE:     Davis                      PC            S   YES

PUBLISH:     YES                        DNP:    YES


CLK RECORD:        6/21/2013 -1 volume                    SUPPCLKRECORD:
RPT RECORD:        8/14/2014                              SUPP RPT RECORD:
STATE BR:            12/6/2013                            SUPP BR:
APP BR:              10/18/2013                           PRO SE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#
                                                                                  iaS¥-/¥
          PEO SE                  . Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:       /7^/ky/^/r                                               SIGNED:.                   PC:

JUDGE:        fj4 UAStutrt—                                          PUBLISH:                  DNP:




                     MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                             ON

JUDGE:                                                               JUDGE: